Citation Nr: 9907093	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  97-15 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than June 1, 1995 
for payment of additional compensation benefits for a 
dependent spouse.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

INTRODUCTION

The veteran served on active duty from March 1943 to June 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 notification of action taken 
by the RO.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's claim has been developed.

2.  In a July 1945 claim, the veteran reported that he was 
single.

3.  In a July 1945 rating decision, the veteran was granted 
service connection and assigned a 50 percent rating for 
psychoneurosis.  

4.  By a May 1948 rating decision, the disability rating was 
reduced to 30 percent.  

5.  The veteran married in March 1956.

6.  The first document of record that may be accepted as a 
claim of entitlement to payment of benefits for a dependent 
spouse subsequent to the October 1, 1978, effective date of 
the authorizing legislation, was received by VA on May 31, 
1996.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than June 1, 1995, for the payment of benefits for a 
dependent spouse are not met.  38 U.S.C.A. §§ 1115, 5101, 
5107, 5110 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.114, 
3.401 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts in this case are not in dispute.  By a July 1945 
rating decision, the veteran was granted service connection 
and assigned a 50 percent disability evaluation for 
psychoneurosis.  By a May 1948 rating decision, the 
disability rating was reduced to 30 percent, effective from 
July 1948.  The 30 percent disability evaluation has remained 
in effect since that time and is now protected.  See 
38 U.S.C.A. § 110 (West 1991); 38 C.F.R. § 3.951(b) (1998).

In his July 1945 claim for benefits, the veteran reported 
that he was single.  He has also presented evidence that he 
has been continuously married to "V" since March 1956.  The 
first evidence of this marriage is his Declaration of Status 
of Dependents, VA form 21-686c, which was received by the RO 
on May 31, 1996.  

On this basis, the RO has awarded additional benefits for the 
veteran's spouse from June 1, 1995.  The veteran argues, 
however, that he should received additional benefits for his 
spouse from 1978, when legislation providing for payment of 
additional benefits for dependent spouse and children for a 
veteran rated at least 30 percent disabled became effective.  
He reports that he was unaware of the change in law until May 
1996, when he changed banks for direct deposit of his benefit 
check and was informed of the law by "the Veterans Affairs 
Office."  

The Board notes that, in September 1958, Congress amended the 
law to permit veterans with a disability of 50 percent or 
more to receive additional compensation benefits for a 
dependent spouse and children.  Public Law 85-857, codified 
in 38 U.S.C. § 315.  Effective October 1, 1978, Public Law 
95-479 amended the law to provide for payment of additional 
compensation benefits for dependents of a veteran whose 
service-connected disabilities were evaluated at least 30 
percent disabling (rather than at least 50 percent disabling 
as provided under prior law).  This amendment was codified in 
38 U.S.C. § 315 (later reclassified as 38 U.S.C.A. § 1115).  

As a result of the liberalizing law, VA procedures for 
notification of potential eligible veterans were promulgated.  
The claims file does not contain any contemporaneous printed 
information showing that the veteran in this case was sent, 
or received, information about the liberalizing law relating 
to additional compensation for dependents.  In fact, it 
appears that the claims folder was transferred to the Records 
Processing Center (RPC) in June 1973, and transferred from 
that facility in August 1996.  

The decision of the United States Court of Veterans Appeals 
(now the United States Court of Appeals for Veterans Claims, 
hereinafter the Court) in Gold v. Brown, 7 Vet. App. 315 
(1995) is directly on point.  In Gold, the veteran had been 
assigned a 30 percent disability evaluation for service-
connected disability from August 1946.  In December 1990, he 
submitted a copy of his marriage certificate and asked to 
have his wife established as his dependent.  VA provided 
additional compensation benefits for the veteran's spouse 
from January 1, 1990.  The veteran argued, however, that VA 
never notified him of the 1978 change in the law and that he 
should be able to claim his dependents from October 1978.

The Court held that, because there is no clear indication in 
either 38 U.S.C.A. § 1115 or Pub. L. No. 95-479 that Congress 
intended to crease a duty to notify potential beneficiaries 
of the change in law, no such duty was created by that law.  
Gold at 318.  The Court further held that VA had no duty 
under 38 U.S.C.A. § 5110(g) to inform the appellant of his 
eligibility for a dependency allowance.  Gold at 318.  The 
Court did not hold that 38 U.S.C.A. § 7722 or DVB Circular 
21-78-10 imposed a duty on VA to notify the appellant of his 
eligibility for a dependency allowance; rather, it assumed, 
without deciding, that the statute and circular imposed such 
a duty.  Gold at 319.  The Court presumed, on the basis of 
the instructions contained in the circular, and in the 
absence of clear evidence to the contrary, that VA mailed a 
letter to the appellant on or about November 14, 1978, 
notifying him of his eligibility for a dependency allowance.  
Consequently, it assumed that VA had discharged any duty it 
had to notify the appellant of his eligibility for a 
dependency allowance.  In so doing, the Court noted that the 
non-receipt of the notification letter described in the 
circular, alone, is not sufficient to rebut the presumption 
that VA carried out any duty it had to send the appellant 
such a letter.  Gold at 320.  

The Court noted that 38 U.S.C.A. § 5110(g) governs the 
effective date in cases, such as this one, where a new law 
has granted additional benefits.  Although the appellant in 
Gold met the requirements for a dependency allowance on the 
effective date of the Act, that is, on October 1, 1978, he 
did not file an application for dependency allowance until 
December 1990.  Hence, he could obtain retroactive dependency 
allowance no more than one year prior to the date of 
application.

When a veteran is granted benefits based on liberalizing 
legislation, the effective date of the award will be fixed in 
accordance with the facts found, but in no case will it be 
earlier than the effective date of the legislation. If a 
claim is reviewed at the request of the veteran more than one 
year after the effective date of the liberalizing VA law or 
issue, benefits may be authorized for a period of one year 
prior to the date of receipt of such request.  38 U.S.C.A. § 
5110(g); 38 C.F.R. § 3.114(a). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  38 
U.S.C.A. § 5101; 38 C.F.R. § 3.151(a).  The effective date 
for additional compensation for a dependent for compensation 
will be the latest of the following dates:  (1) date of 
claim, which means date of veteran's marriage, if the 
evidence of the event is received within one year of the 
event; otherwise, date notice is received of the dependent's 
existence, (2) date dependency arises, (3) effective date of 
the qualifying disability rating.  38 C.F.R. § 3.401.  

In this case, nothing that can be construed as a claim for 
the additional compensation benefits for the veteran's 
dependent spouse was received until May 31, 1996.  Under 
38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114(a), since the 
claim was reviewed at the request of a veteran more than one 
year after the effective date of the liberalizing VA law or 
issue, benefits may only be authorized for a period of one 
year prior to the date of receipt of such request.  
Specifically, in this case, the veteran submitted his claim 
for additional compensation benefits for a dependent spouse 
on May 31, 1996.  Consequently, benefits could only be 
authorized from May 31, 1995.  While entitlement begins from 
that day, payment of benefits begins on the first day of the 
calendar month following the month in which the award became 
effective.  38 U.S.C.A. § 5111(a).  Thus, additional 
compensation benefits for a dependent spouse were payable 
from June 1, 1995.  

The veteran has maintained that the VA had a duty to notify 
him of the change in law in 1978.  He has contended that he 
was not sent notice of his potential eligibility for 
increased benefits.  The Board relies on Gold, discussed 
above, concerning this argument.  The Board also notes 
particularly that, in this case, the veteran's claims folder 
was at the RPC in 1978, and that DVB Circular 21-78-10 
contains specific provisions for notification of veterans 
with disability ratings between 30 and 49 percent, including 
those with claims folders located at RPC.  

While there is no direct evidence in the veteran's claims 
file that notice was sent to him regarding the provisions of 
Public Law 95-479, the record also does not contain any 
evidence to show that the mailing did not take place, or that 
the mailing was not sent to him.  There is no evidence 
sufficient to rebut the presumption of regularity supporting 
official acts of public officers in this case.  In the 
absence of clear evidence to the contrary, it must be assumed 
that the VA discharged its duty to notify the appellant of 
his eligibility.  Gold v. Brown, supra.  Further, evidence 
that the mailing was not received was just that: evidence 
going to the question of receipt and not evidence going to 
the question of mailing.  Ashley v. Derwinski, 2 Vet. App. 62 
(1992).  Again, such evidence is insufficient to rebut the 
presumption of regularity supporting the official acts of 
public officers.  In the absence of contrary evidence 
supporting the veteran's mere assertion, it must be concluded 
that he was sent notice about the change of law which 
affected him under Public Law 95-479.

Consequently, the facts in this case can only lead to the 
conclusion that the veteran does not meet the criteria for an 
effective date earlier than June 1, 1995 for the payment of 
additional compensation benefits for a dependent spouse.  It 
is unfortunate that the veteran did not apply for the 
additional compensation benefits for a spouse pursuant to the 
liberalizing legislation of Public Law 95-479 until 1996, but 
the facts in this case do not permit a grant of the benefits 
sought on appeal by the veteran. 


ORDER

An effective date earlier than June 1, 1995, for the payment 
of additional compensation for a dependent spouse is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals




- 7 -


- 1 -


